Case 1:20-cv-01269-CMA-STV Document 29 Filed 09/24/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                       MAGISTRATE JUDGE SCOTT T. VARHOLAK

  Courtroom Deputy: Monique Ortiz           FTR - Reporter Deck - Courtroom A402
  Date: September 24, 2020                  Alfred A. Arraj United States Courthouse




  Civil Action No. 20-cv-01269-CMA-STV

  Parties:                                        Counsel:

  COLONY INSURANCE COMPANY                        Jennifer C. Kalvestran

         Plaintiff,

  v.

  BRISTLECONE MONTESSORI SCHOOL
  RUTHANN SHERRIER
  JESSICA TERRIZZI CALDWELL                       Marni Kloster
  R.W.                                            Michael Nolt

         Defendants.


                                  COURTROOM MINUTES

  TELEPHONIC STATUS CONFERENCE
  Court in session: 9:01 a.m.
  Court calls case. Appearances of counsel.

  This matter is before the court regarding the status of the case.

  Statements by the court.

  Statements by the parties.

  For the reasons stated on the record, it is:

  ORDERED:             Discovery remains stayed in this case. A Status Conference is set
                       for December 17, 2020 at 10:30 a.m. before Magistrate Judge
                       Varholak. Parties shall call (888-808-6929) and utilize Access
                       Code: 2805116#, at the designated date and time to participate in
Case 1:20-cv-01269-CMA-STV Document 29 Filed 09/24/20 USDC Colorado Page 2 of 2




                         the hearing.



  HEARING CONCLUDED.

  Court in recess:         9:08 a.m.
  Total In-Court Time:     00:07

  To order transcripts of hearings, please contact Patterson Transcription Company at
  (303) 755-4536 OR AB Litigation Services at (303) 629-8534.




                                            2
